In a proceeding to invalidate petitions designating appellant as a candidate in the Democratic Party primary election to be held on September 9, 1975, for nomination for the public office of councilman of the City of New York for the 23rd Council-manic District, Kings County, the appeal is from a judgment of the Supreme Court, Kings County, entered August 22, 1975, which granted the application. Judgment affirmed, without costs. No opinion. Gulotta, P. J., Rabin, Christ, Benjamin and Shapiro, JJ., concur.